Citation Nr: 1825674	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-34 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for a left ankle disability prior to May 25, 2017, and an evaluation in excess of 10 percent, thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 2009 to June 2013, with subsequent service in the National Guard.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  His claim was processed by the Benefits Delivery at Discharge (BDD) Unit in Salt Lake City, Utah.  This unit handles the pre-discharge and subsequent claims for the Western and Central Areas within the Veterans Benefit Administration (VBA).  Jurisdiction has since been transferred to the RO in Roanoke, Virginia.

In a June 2017 rating decision, the Roanoke RO increased the Veteran's left ankle disability rating to 10 percent, effective May 25, 2017.  This decision constitutes a partial grant of the benefits sought on appeal; therefore, this issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In his September 2014 substantive appeal (via VA Form 9), the Veteran requested a Central Office hearing before a Veterans Law Judge (VLJ); however, in an August 2017 letter, prior to the date of the hearing, he clearly withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704(e) (2017).


FINDINGS OF FACT

1.  For the period prior to April 23, 2104, the Veteran's left ankle disability was manifested by plantar flexion to 45 degrees and dorsiflexion to 20 degrees.

2.  For the period from April 23, 2014, the Veteran's left ankle disability was manifested by ankylosis in plantar flexion at less than 30 degrees; painful motion of the ankle; plantar flexion ending at 20 degrees, at worst; and dorsiflexion ending at 5 degrees, at worst.



CONCLUSIONS OF LAW

1.  Prior to April 23, 2014, the criteria for an initial compensable rating for a left ankle disability have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2017).

2.  From April 23, 2014, the criteria for a 20 percent rating, but no higher, for a left ankle disability, are met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's left ankle disability has been evaluated as noncompensable for the period prior to May 25, 2017; and at 10 percent disabling, thereafter, under Diagnostic Code 5271.  Under this Diagnostic Code, a 10 percent rated is warranted with moderate limitation of motion or painful motion of the ankle; and a 20 percent rating is warranted with marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2017).  While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.

Importantly, the Board notes that the Veteran's left ankle disability was marked as noncompensable prior to May 25, 2017, and evaluated at a 10 percent disability rating, thereafter.  However, as discussed below, the Veteran was afforded a VA examination on April 23, 2014 where his dorsiflexion ended at 10 degrees and his plantar flexion ended at 20 degrees.  Thus, both range of motion (ROM) measurements met the elements of moderate limitation of ankle motion.  Moderate limitation of motion is evaluated at a 10 percent disability rating.  Therefore, the Veteran's appeal before the Board for his left ankle disability will be assessed as entitlement to a compensable rating for the period prior to April 23, 2014, and in excess of 10 percent, thereafter.

Full range of motion of an ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2017). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2017).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2017); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

I.  Period prior to April 23, 2014

The Veteran's service treatment records include complaints of and treatment for an ankle sprain.  In May 2010, an x-ray taken of his left ankle showed no soft tissue prominence and bony structures were intact; the Veteran's left ankle was deemed normal.  In a follow-up appointment for the left ankle sprain, his left ankle showed full range of motion, no tenderness on palpation, no pain elicited by motion, and the ankle was deemed normal with almost complete resolution of residual ankle sprain pain.  In a January 2013 x-ray of the left ankle, no disability was found and again, his left ankle was deemed normal.

In January 2013, the Veteran was afforded a VA examination.  No functional impact affecting the Veteran's ability to work was reported nor found.  On examination, his plantar flexion ended at 45 degrees and his dorsiflexion ended at 20 degrees, with normal strength in each.  There was no objective evidence of painful motion.  Upon repetitive use testing, plantar flexion and dorsiflexion remained the same and there was no additional range of motion limitation.  There was no localized tenderness or pain on palpation of joints or soft tissue; no laxity; and no anklyosis. 

The Veteran's VA treatment records show complaints of, treatment for, and diagnoses of ankle pain and use of an ankle support brace.  The pain was sometimes described as locking.  A March 2014 x-ray showed normal bones, joint spaces, and soft tissues.  A record from early April 2014 showed that his left ankle was severely limited with plantar flexion and had partial limitation with dorsiflexion.  

Based on the evidence above, the Veteran is not entitled to a compensable rating under Diagnostic Code 5271.  A compensable or 10 percent rating is warranted with moderate limitation of motion or painful motion of the ankle.  Moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion.  In his January 2013 VA examination, the Veteran's dorsiflexion ended at 20 degrees and his plantar flexion ended at 45 degrees, thus not meeting the measurements set for moderate limitation of ankle motion.  The Board notes that in early April 2014, the Veteran was evaluated as having severe plantar flexion limitation and partial dorsiflexion limitation.  However, ROM measurements were taken during this appointment.  Additionally, as cited above, the term "severe" is not defined in the Rating Schedule and although this note was considered by the Board, the decision based on all evaluated evidence for the period prior to April 23, 2014, the Veteran's left ankle was not considered to have moderate limitation of motion.

Furthermore, it is clear from the Veteran's competent, credible description of his symptoms that he was in pain.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40 (2017).  Here, the Veteran was never found to have objective evidence of painful motion; and the left ankle was noted to have normal working movements.  

Therefore, a compensable rating prior to April 23, 2014 for the Veteran's left ankle disability is not warranted.

II.  Period from April 23, 2014

In April 2014, the Veteran was afforded another VA examination.  The Veteran reported regularly using an ankle brace.  The examiner opined that his left ankle functionally impacted the Veteran's ability to work because of its ability to bear weight and limitations on walking.  He was found to be limited to sedentary work.

On ROM examination, his left ankle was found to be abnormal.  The Veteran's plantar flexion ended at 20 degrees and dorsiflexion ended at 10 degrees, with objective evidence of painful motion beginning at 15 degrees for each.  Plantar flexion and dorsiflexion exhibited regular strength.  He was unable to perform repetitive use testing because his pain limited his ability to repeat ROM measurements.  There was functional loss and additional limitation in ROM due to less movement than normal; pain on movement; swelling; instability of station; disturbance of locomotion; interference with sitting, standing, and weight-bearing.  Additionally, the examiner observed pain on palpation.  An anterior drawer test showed the left ankle demonstrated laxity.  Ankylosis was found in plantar flexion at less than 30 degrees and in dorsiflexion at more than 10 degrees.  Bilateral shin splints were also found.

The Veteran underwent a left ankle MRI as part of his examination.  It revealed thickening of the Achilles tendon with very mild intrasubstance degeneration, no frank tear, moderate tenosynovitis of the flexor hallucis long tendon, and complete tear of the anterior talofibular ligament.

The Veteran continued to seek treatment at a VA medical center.  Part of the Veteran's treatment included physical therapy (PT).  Notably, in a May 2014 PT record, his left ankle was limited by pain for plantar flexion and dorsiflexion.  

In May 2017, the Veteran was afforded another VA examination.  The Veteran reported painful and stiff flare-ups.  He described his functional impairment as ankle stiffness; pain; difficulty with prolonged walking or climbing stairs.  

On ROM examination, his left ankle was found to be abnormal.  His plantar flexion ended at 40 degrees and his dorsiflexion ended at 15 degrees.  ROM did not contribute to functional loss.  Both dorsiflexion and plantar flexion exhibited pain.  Pain was noted on examination, and both pain and lack of endurance caused functional loss.  There was no objective evidence of tenderness or pain on palpation; crepitus; or pain with weight bearing.  Repetitive use testing added to functional loss.  After three repetitions, the Veteran's plantar flexion ended at 35 degrees and his dorsiflexion ended at 10 degrees.  

Although the Veteran was not examined immediately after repetitive use over time, the examiner opined that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain and lack of endurance significantly limited functional ability with repetitive use over time as evidenced by ROM with plantar flexion ending at 30 degrees and dorsiflexion ending at 10 degrees.

The Veteran was not examined immediately after a flare-up.  The examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner found that pain and lack of endurance significantly limited functional ability with flare-ups.  This functional loss was evidenced by ROM testing with plantar flexion ending at 25 degrees and dorsiflexion ending at 5 degrees.  

Less movement than normal due to ankylosis, adhesions, etc. was an additional contribution to the left ankle disability.  However, the examiner did not find muscle atrophy; ankylosis; joint instability; shin splints; stress fractures; Achilles tendonitis; Achilles tendon rupture; malunion of calcaneus or talus; underwent a talectomy; or used an assistive device.  He also opined that there was objective evidence of pain on passive ROM testing of the left ankle, and objective evidence of pain on non-weight bearing testing of the left ankle.

Based on the evidence above, the Veteran is not entitled to a 20 percent disability rating for his left ankle under Diagnostic Code 5271.  A 20 percent rating is warranted with marked limitation of motion.  Marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  In neither the April 2014 or May 2017 VA examination was the Veteran's dorsiflexion or plantar flexion measured to less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  Therefore, neither of the Veteran's ROM measurements is sufficient for a 20 percent rating under Diagnostic Code 5271.  Furthermore, the Board has considered the DeLuca factors and the evidence of pain on use.  The Veteran has already been compensated for the reported pain on use under his current 10 percent rating, and there is no probative evidence of the degree of limitation of motion required for a higher rating.

Notwithstanding, the Board finds that a higher schedular rating of 20 percent disabling is warranted under Diagnostic Code 5270 for ankylosis of the left ankle in plantar flexion less than 30 degrees, from April 23, 2014.  Such is based on the April 2014 VA examiner's that the Veteran suffered from ankylosis in plantar flexion at less than 30 degrees. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. at 538.  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. at 629.  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled). 

Here, the Board finds that changing the diagnostic code that the Veteran's left ankle disability is rated to Diagnostic Code 5270 (ankylosis) as of April 23, 2014, more closely approximates the left ankle symptomatology and is more favorable to the Veteran as his symptomatology only warranted him a 10 percent disability rating, as discussed above.  Moreover, this change in diagnostic code for the period from April 23, 2014 onward does not amount to a reduction, as the rating of the Veteran's left ankle disability increases from 10 percent to 20 percent as a result of this decision.

Under Diagnostic Code 5270, ankylosis of the ankle in plantar flexion less than 30 degrees warrants a 20 percent rating.  If ankylosed in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, a 30 percent rating is warranted.  If ankylosed in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity, a 40 percent rating is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2017).  For point of explanation, ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from STEDMAN'S MEDICAL DICTIONARY 87 (25th ed. 1990)).

The next higher rating of 30 percent is not warranted because neither ankylosis of the ankle in plantar flexion was between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.

For the additional functional loss to warrant a higher rating for the left ankle disability, that loss must rise to the level of ankylosis restricting plantar flexion to between 30 and 40 degrees and/or dorsiflexion to between zero and 10 degrees, which has not been shown.  Therefore, the Board finds the assigned ratings adequately contemplate the functional impairment resulting from the Veteran's left ankle disability.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 208.

All other rating codes relevant to the ankle have been considered and do not provide for a rating in excess of 20 percent.  The Board notes that malunion of the os calcis or astragalus, and astragalectomy have not been demonstrated, and, therefore, Diagnostic Codes 5273 and 5274 are not applicable.  In addition, Diagnostic Code 5262, which can involve ankle impairment, is not relevant to the Veteran's current disability as malunion of the tibia and fibula has not been demonstrated.  

Therefore, a 20 percent evaluation is warranted for the Veteran's right ankle disability beginning April 23, 2014.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2017).

In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).











ORDER

Entitlement to an initial compensable disability rating prior to April 23, 2014 for the left ankle disability is denied.

Entitlement to a 20 percent disability rating from April 23, 2014 for the left ankle disability is granted.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


